NOT FOR PUBLICATION                           FILED
                                                                          JAN 27 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS FEW,                                     No. 20-55338

                Plaintiff-Appellant,            D.C. No. 2:18-cv-09531-JLS-DFM

 v.
                                                MEMORANDUM*
UNITED TEACHERS LOS ANGELES; et
al.,

                Defendants-Appellees,

and

LOS ANGELES UNIFIED SCHOOL
DISTRICT,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas Few appeals from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging a First Amendment claim arising out of union

membership dues. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo cross-motions for summary judgment. JL Beverage Co., LLC v. Jim Beam

Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We may affirm on any ground

supported by the record. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802,

811 (9th Cir. 2004). We affirm.

      Summary judgment on Few’s claim seeking retrospective monetary relief

from deduction of union membership dues was proper because Few failed to raise

a genuine dispute of material fact as to whether he did not affirmatively and

voluntarily consent to the deduction of union dues. See Belgau v. Inslee, 975 F.3d

940, 950-52 (9th Cir. 2020), cert. denied, 141 S. Ct. 2795 (2021) (concluding that

the Supreme Court’s decision in Janus v. American Federation of State, County &

Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), did not extend a First

Amendment right to avoid paying union dues that were agreed upon under validly

entered membership agreements). The parties agree that this court’s intervening

decision in Belgau v. Inslee, 975 F.3d 940, 950-52 (9th Cir. 2020), cert. denied,

141 S. Ct. 2795 (2021), controls the outcome of this claim.

      The district court properly granted summary judgment on Few’s claim

seeking prospective relief from the union because such claim is moot. See Bain v.



                                         2                                      20-55338
Cal. Teachers Ass’n, 891 F.3d 1206, 1211-15 (9th Cir. 2018) (plaintiffs’ claims for

prospective relief were moot when they resigned their union membership and

presented no reasonable likelihood that they would rejoin the union in the future).

      The district court properly dismissed Few’s claim challenging California’s

exclusive bargaining representation arrangement because Few failed to allege facts

sufficient to state a plausible claim. See Mentele v. Inslee, 916 F.3d 783, 790-91

(9th Cir. 2019) (holding that exclusive bargaining arrangement is constitutionally

permissible); Serra v. Lappin, 600 F.3d 1191, 1195-96 (9th Cir. 2010) (setting

forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    20-55338